DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 9, line 8, replace “and” with “or”.
Authorization for this examiner’s amendment was given in an interview with Demian Jackson on 1 March 2021.

Allowable Subject Matter
Claims 1, 3, 5, 7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious an ion composite target comprising a substrate with a through hole for a laser beam to pass through, a plurality of layers of a graphene thin film formed as a scaffold for supporting a thin film across the through hole, and each of the plurality of layers of the graphene thin film having a thickness in a range between 1-3nm, the at least one thin film being a carbon-based thin film or hydrocarbon-based thin film having a thickness less than 20 nm which is acrylic, PMMA, plastic or organic polymer, or a metallic thin film having a thickness of 1-4 nm.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881